 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Store Employees Local 1001 and Levitz Furni-tureCompany of Washington,Inc.Case 19-CB-1846May 15, 1973DECISION AND ORDERBY MEMBERS FANNING,JENkINS,AND KENNEDYUpon a charge filed on May 1, 1972, by LevitzFurnitureCompany of Washington, Inc., hereincalled the Charging Party or Company, and dulyserved on Retail Store EmployeesLocal1001 hereincalled the Respondent,the General Counsel of theNational LaborRelations Board,by theRegional Di-rector for Region 19,issued a complaint and amendedcomplaint on September 14 and October 19, 1972,respectively,against Respondent,alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(b)(1)(A) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Co-pies of the charge,complaint,and notice of hearingbefore an Administrative Law Judge were duly servedon the parties to this proceeding.Subsequently,the Respondent filed its answers tothe complaint and amended complaint,admitting allthe factual allegations in the complaint,but denyingthe allegation that any of its activities constitute un-fair labor practices within the meaning of the Act andrequesting that the complaint be dismissedwith preju-dice and that Respondent be reimbursed its costs.Thereafter, on October 24, 1972, the Respondentfiled directly with the Board a Motion for SummaryJudgment in favor of Respondent,with brief in sup-port,submitting that,as the Respondent has admittedthe factual allegations of the complaint,there is nogenuine issue as to any material fact and the Respon-dent is entitled to judgment as a matter of law.On October 26, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached and a briefin support requesting that,as there are no issues offact and law warranting a hearing, the Board shouldexercise its powers under Section102.50of its Rulesand Regulations and transfer and continuethis pro-ceeding before the Board.He also requestedthat theBoard issue a Decision and Order granting judgmenton the pleadings to counsel for the General Counselor, if it deems necessary,issue an Order To ShowCause why the Respondent should not be found tohave committed the unfair labor practices alleged inthe amended complaint.Subsequently, on November 7, 1972, the Board is-sued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's or the Respondent's Motion for SummaryJudgment should not be granted. Thereafter, theCharging Party filed a motion and brief of ChargingParty requesting the Board to remand the instant pro-ceeding to the Regional Director for a hearing to de-velop more fully the facts as alleged in the complaintor, alternatively, to enter its order granting the Gener-al Counsel's Motion for Summary Judgment and de-nying theRespondent'sMotion for SummaryJudgment. Counsel for the General Counsel subse-quently filed a response to the motion of the ChargingParty and a memorandum of authorities, opposing therequest for a hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on Motions for Summary JudgmentThe amended complaint herein alleges,in materialpart, the following:Sinceon or about February 1, 1972, the Companyhas posted,maintained,and uniformly applied a no-solicitation and no-distribution rule at its Tukwilastore which reads, in part:No associate is permitted to solicit another asso-ciate or to distribute any literature or other writ-ten material to another associate for any reasonduring the work time of either associate.Persons not employed by Levitz are not permit-ted to solicit or distribute literature or other writ-ten materialof any kind on company property.As part of its store facilities, the Company main-tains, in a separate room equipped with tables andchairs, a luncheonette which provides food and drinkfor bothcustomersand employees. On April 12, 1972,Steve Gouras, an authorized representative of the Re-spondent, and three to five other individuals, all act-ing on behalf of the Respondent, entered theluncheonette where they distributed union organiza-tional literature and solicited company employees tosign Respondent authorization cards. The Companyasked the Respondent's agents to leave the luncheon-ette. In the presence of the company employees, theyrefused to leave, threatened to file legal action againstthe Company, and engaged in a verbal exchange foran hour with the police, who had been called by the203 NLRB No. 75 RETAIL STORE EMPLOYEESCompany, concerning the Company's right to ejectthem. Subsequently, the Respondent's agents left theluncheonette, but one of them remained on theCompany's parking lot soliciting company employeesand distributing organizational literature.None of the above allegations of the amended com-plaint are in dispute, Respondent having admittedthem in its amended answer)It is the position of the General Counsel, and of theCharging Party, in support of the General Counsel'sMotionforSummaryJudgment,thattheRespondent's representatives' uninvited entrance tothe Company's premises and their refusal to leave atthe request of the Company, in the presence of em-ployees in the circumstances described in the amend-ed complaint, were coercive of the Section 7 rights ofthese employees and violative of Section 8(b)(1)(A) ofthe Act. The General Counsel further argues that aviolation has been established under the standards intheDistrict 65decision where the Board found an8(b)(1)(A) violation despite the absence of any violentconduct bythe union agents.According to the Gener-alCounsel, such a violation is based upon the legaltheory that the imposition of a union's will over thatof a protesting employer on his own premises and inthe presence of his own employees would result in theemployees being inclined to conclude or actually con-cluding that they would be unable to withstand theforce of the union and should therefore yield to itswishes. The thrust of the 8(b)(1)(A) violation allegedby the General Counsel is the Respondent's controlover the premises of the Company in the presence ofits employees.On the other hand, the Respondent, in support ofitsMotion for Summary Judgment, urges that itspeaceful activities do not come within the parametersof Section 8(b)(1)(A) of the Act or of theDistrict 65precedent. It contends that the General Counsel hasattempted to convert action which may or may not bea trespass under state or local law into "restraint andcoercion" of employees within the meaning of theAct. It argues thatDistrict 65is inapplicable becausein that case a "mass" of union representatives (15 to30) "came swarming in" to the work areas where their1The Charging Partyargues that, althoughthe factsset forth in the plead-ings are undisputed, an evidentiaryhearing is warranted because the factualinferences to be drawn therefrom are such that reasonable mindscould differand draw different inferences and becausethe Board'sdecision finding an8(b)(IXA) violationinDistrict 65, Retail,Wholesale & Department StoreUnion, AFL-CIO,157 NLRB 615,enfd. 375 F.2d 745 (C.A. 2), was basedupon "the totality of the record." The General Counsel opposesa hearing onthe grounds that there are no factual issues to resolve and that the solequestion presented is whether,under the standards enunciatedin District 65,the undisputed factual allegationsof the amended complaintconstitute aviolationof Sec. 8(b)(1)(A) of the Act As we agree with the General Counselthat the facts are not in issue,we deny theCharging Party'smotion to remandfor a hearing581conduct created "unusual commotion" and disruptedproduction. The conduct admitted herein involvedonly four to six union agents, occurred in the separateluncheonette open to customers and employees or inthe parking lot, and did not interfere with theCompany's business for employees to observe or withthe performance of work by the employees them-selves.We find merit in the Respondent's position. Wheth-er or not the Respondent's conduct, in violation of theCompany's posted no-solicitation and no-distributionrule, constitutes a trespass is a matter for the state andlocal authorities and we make no comment thereon.The only issue here is whether the Respondent's ad-mitted conduct restrains and coerces employees with-in the meaning of Section 8(b)(1)(A) of the Act. It isclear, and we find, that such conduct of the Respon-dent's representatives in the presence of employees,including its uninvited organizational activities in theparking lot and separate luncheonette where it solic-ited employees to sign authorization cards and distri-buted organizational literature and including itshour-long verbal exchange with the police over theCompany's right to eject them from its premises, didnot result in the imposition of the Respondent's willover the Company and its premises so as to constituterestraint and coercion of the employees within themeaning of Section 8(b)(1)(A) of the Act or under thestandards ofDistrict 65.We shall, accordingly, deny the General Counsel'sMotion for Summary Judgment and grant theRespondent'sMotion for Summary Judgment anddismiss the amended complaint in its entirety.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Washington State corporation, isengaged in the operation of a retail furniture store atTukwila,Washington. During the last fiscal year, aperiod representative of its annual operations, theCompany's total volume of sales exceeded $500,000.During the same period, the Company purchased andreceived from suppliers outside the State of Washing-ton materials and supplies valued in excess of $50,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVED8(b)(1)(A) of the Act.Retail Store EmployeesLocal 1001 is a labor orga-ORDERnizationwithin themeaning of Section 2(5) of the Act.It ishereby ordered that the General Counsel's Mo-CONCLUSION OF LAWtion for Summary Judgment be denied and that theRespondent'sMotion for Summary Judgment beThe conduct of the Respondent as alleged in thegranted and the amended complaint be dismissed inamended complaint does not violate Sectionits entirety.